UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6624 Nuveen New York Select Tax-Free Income Portfolio (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:3/31 Date of reporting period:12/31/11 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen New York Select Tax-Free Income Portfolio (NXN) December 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Discretionary – 0.2% $ 100 New York City Industrial Development Agency, New York, Liberty Revenue Bonds, 9/15 at 100.00 BBB– $ 96,851 IAC/InterActiveCorp, Series 2005, 5.000%, 9/01/35 Consumer Staples – 1.5% TSASC Inc., New York, Tobacco Asset-Backed Bonds, Series 2006: 4.750%, 6/01/22 6/16 at 100.00 BBB 5.000%, 6/01/26 6/16 at 100.00 BBB Total Consumer Staples Education and Civic Organizations – 13.8% Albany Industrial Development Agency, New York, Revenue Bonds, Albany Law School, Series 7/17 at 100.00 BBB 2007A, 5.000%, 7/01/31 Albany Industrial Development Agency, New York, Revenue Bonds, Brighter Choice Charter 4/17 at 100.00 N/R Schools, Series 2007A, 5.000%, 4/01/37 Buffalo and Erie County, New York, Industrial Land Development Corporation Tax-Exempt Revenue 12/20 at 100.00 N/R Bonds (Enterprise Charter School Project), Series 2011A, 7.500%, 12/01/40 30 Cattaraugus County Industrial Development Agency, New York, Revenue Bonds, St. Bonaventure 5/16 at 100.00 BBB– University, Series 2006, 5.000%, 5/01/23 Dormitory Authority of the State of New York, General Revenue Bonds, Manhattan College, Series 7/17 at 100.00 N/R 2007A, 5.000%, 7/01/41 – RAAI Insured Dormitory Authority of the State of New York, Housing Revenue Bonds, Fashion Institute of No Opt. Call BBB Technology, Series 2007, 5.250%, 7/01/34 – FGIC Insured Dormitory Authority of the State of New York, Insured Revenue Bonds, Iona College, Series 7/12 at 100.00 BBB 2002, 5.000%, 7/01/22 – SYNCORA GTY Insured 50 Dormitory Authority of the State of New York, Lease Revenue Bonds, State University Dormitory 7/15 at 100.00 Aa2 Facilities, Series 2004A, 5.000%, 7/01/29 – NPFG Insured Dormitory Authority of the State of New York, Revenue Bonds, St. Joseph’s College, Series 7/20 at 100.00 Baa1 2010, 5.250%, 7/01/35 Dutchess County Industrial Development Agency, New York, Civiv Facility Revenue Bonds, Bard 8/17 at 100.00 Baa1 College Refunding, Series 2007-A1, 5.000%, 8/01/46 Hempstead Town Industrial Development Agency, New York, Revenue Bonds, Adelphi University, 10/15 at 100.00 A Civic Facility Project, Series 2005, 5.000%, 10/01/35 Monroe County Industrial Development Corporation, New York, Revenue Bonds, University of 7/21 at 100.00 Aa3 Rochester Project, Series 2011B, 5.000%, 7/01/41 New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, St. 10/14 at 100.00 A– Francis College, Series 2004, 5.000%, 10/01/34 New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, YMCA of 2/12 at 100.00 A– Greater New York, Series 2002, 5.250%, 8/01/21 New York City Industrial Development Agency, New York, PILOT Revenue Bonds, Queens Baseball 1/17 at 100.00 BB+ Stadium Project, Series 2006, 4.750%, 1/01/42 – AMBAC Insured New York City Industrial Development Authority, New York, PILOT Revenue Bonds, Yankee Stadium 9/16 at 100.00 BBB– Project, Series 2006, 4.500%, 3/01/39 – FGIC Insured Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities 2/12 at 100.00 BBB– Financing Authority, Higher Education Revenue Bonds, Ana G. Mendez University System, Series 1999, 5.375%, 2/01/19 65 Seneca County Industrial Development Authority, New York, Revenue Bonds, New York Chiropractic 10/17 at 100.00 BBB College, Series 2007, 5.000%, 10/01/27 Total Education and Civic Organizations Financials – 0.8% Liberty Development Corporation, New York, Goldman Sachs Headquarters Revenue Bonds Series No Opt. Call A1 2007, 5.500%, 10/01/37 Health Care – 15.0% Dormitory Authority of the State of New York, FHA-Insured Mortgage Revenue Bonds, Montefiore 2/15 at 100.00 BBB Hospital, Series 2004, 5.000%, 8/01/29 – FGIC Insured Dormitory Authority of the State of New York, FHA-Insured Revenue Bonds, St. Lukes Roosevelt 8/15 at 100.00 N/R Hospital, Series 2005, 4.900%, 8/15/31 Dormitory Authority of the State of New York, Highland Hospital of Rochester Revenue Bonds, 7/20 at 100.00 A2 Series 2010, 5.200%, 7/01/32 Dormitory Authority of the State of New York, Orange Regional Medical Center Obligated Group 12/18 at 100.00 Ba1 Revenue Bonds, Series 2008, 6.250%, 12/01/37 Dormitory Authority of the State of New York, Revenue Bonds, Memorial Sloan Kettering Cancer 7/16 at 100.00 Aa2 Center, Series 2006-1, 5.000%, 7/01/35 Dormitory Authority of the State of New York, Revenue Bonds, Memorial Sloan-Kettering Cancer 7/13 at 100.00 Aa2 Center, Series 2003-1, 5.000%, 7/01/21 – NPFG Insured Dormitory Authority of the State of New York, Revenue Bonds, New York and Presbyterian 8/14 at 100.00 AA– Hospital, Series 2004A, 5.250%, 8/15/15 – AGM Insured Dormitory Authority of the State of New York, Revenue Bonds, NYU Hospitals Center, Series 7/20 at 100.00 BBB+ 2011A, 6.000%, 7/01/40 Dormitory Authority of the State of New York, Revenue Bonds, Winthrop South Nassau University 7/12 at 100.00 Baa1 Health System Obligated Group, Series 2001A, 5.250%, 7/01/17 – AMBAC Insured Dormitory Authority of the State of New York, Revenue Bonds, Winthrop South Nassau University 7/12 at 100.00 Baa1 Health System Obligated Group, Series 2001B, 5.250%, 7/01/17 – AMBAC Insured Dormitory Authority of the State of New York, Revenue Bonds, Winthrop-South Nassau University 7/13 at 100.00 Baa1 Hospital Association, Series 2003A, 5.500%, 7/01/32 Madison County Industrial Development Agency, New York, Civic Facility Revenue Bonds, Oneida Health System, Series 2007A: 5.250%, 2/01/27 No Opt. Call BBB– 90 5.500%, 2/01/32 No Opt. Call BBB– New York City Health and Hospitals Corporation, New York, Health System Revenue Bonds, Series 2/13 at 100.00 Aa3 2003A, 5.250%, 2/15/21 – AMBAC Insured Total Health Care Housing/Multifamily – 5.8% Amherst Industrial Development Agency, New York, Revenue Bonds, UBF Faculty/Student Housing 8/12 at 101.00 N/R Corporation, University of Buffalo Creekside Project, Series 2002A, 5.000%, 8/01/22 – AMBAC Insured New Hartford-Sunset Woods Funding Corporation, New York, FHA-Insured Mortgage Revenue Bonds, 8/12 at 101.00 AA+ Sunset Woods Apartments II Project, Series 2002, 5.350%, 2/01/20 New York City Housing Development Corporation, New York, Multifamily Housing Revenue Bonds, 5/14 at 100.00 AA Series 2004A, 5.250%, 11/01/30 New York State Housing Finance Agency, Affordable Housing Revenue, Series 2007A, 5.250%, 11/17 at 100.00 Aa2 11/01/38 (Alternative Minimum Tax) Total Housing/Multifamily Housing/Single Family – 4.4% New York State Mortgage Agency, Mortgage Revenue Bonds, Thirty-First Series A, 5.300%, 4/12 at 100.00 Aaa 10/01/31 (Alternative Minimum Tax) Long-Term Care – 8.0% Dormitory Authority of the State of New York, Non-State Supported Debt, Ozanam Hall of Queens 11/16 at 100.00 Ba3 Nursing Home Revenue Bonds, Series 2006, 5.000%, 11/01/31 50 Dormitory Authority of the State of New York, Revenue Bonds, Providence Rest, Series 2005, 7/15 at 100.00 N/R 5.000%, 7/01/35 – ACA Insured East Rochester Housing Authority, New York, FHA-Insured Mortgage Revenue Refunding Bonds, 8/12 at 101.00 AAA Jewish Home of Rochester, Series 2002, 4.625%, 2/15/17 East Rochester Housing Authority, New York, Revenue Bonds, GNMA/FHA-Secured Revenue Bonds, St. 12/12 at 103.00 N/R Mary’s Residence Project, Series 2002A, 5.375%, 12/20/22 New York City Industrial Development Agency, New York, GNMA Collateralized Mortgage Revenue 11/12 at 101.00 AA+ Bonds, Eger Harbor House Inc., Series 2002A, 4.950%, 11/20/32 25 Suffolk County Industrial Development Agency, New York, Civic Facility Revenue Bonds, Special 7/16 at 100.00 N/R Needs Facilities Pooled Program, Series 2008-B1, 5.500%, 7/01/18 Yonkers Industrial Development Agency, New York, Civic Facilities Revenue Bonds, Special Needs 7/16 at 101.00 N/R Facilities Pooled Program Bonds, Series 2008-C1, 5.500%, 7/01/18 Total Long-Term Care Materials – 0.1% 90 Jefferson County Industrial Development Agency, New York, Solid Waste Disposal Revenue Bonds, 12/13 at 100.00 BBB International Paper Company Project, Series 2003A, 5.200%, 12/01/20 (Alternative Minimum Tax) Tax Obligation/General – 6.7% New York City, New York, General Obligation Bonds, Fiscal 2008 Series D, 5.125%, 12/01/25 12/17 at 100.00 AA New York City, New York, General Obligation Bonds, Fiscal Series 2004C, 5.250%, 8/15/16 8/14 at 100.00 AA New York City, New York, General Obligation Bonds, Fiscal Series 2005J, 5.000%, 3/01/19 – 3/15 at 100.00 AA FGIC Insured New York City, New York, General Obligation Bonds, Fiscal Series 2006J-1, 5.000%, 6/01/25 6/16 at 100.00 AA Yonkers, New York, General Obligation Bonds, Series 2011A, 5.000%, 10/01/24 – AGM Insured 10/21 at 100.00 AA– Total Tax Obligation/General Tax Obligation/Limited – 25.9% Battery Park City Authority, New York, Lease Revenue Bonds, Senior Lien Series 2003A, 11/13 at 100.00 AAA 5.000%, 11/01/23 Erie County Industrial Development Agency, New York, School Facility Revenue Bonds, Buffalo 5/14 at 100.00 AA– City School District, Series 2004, 5.750%, 5/01/26 – AGM Insured Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Senior Fiscal 2012 Series No Opt. Call A 2011A, 5.750%, 2/15/47 Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Series 2006A, 5.000%, 2/15/47 2/17 at 100.00 A Metropolitan Transportation Authority, New York, State Service Contract Refunding Bonds, 7/12 at 100.00 AA– Series 2002A, 5.500%, 1/01/20 – NPFG Insured New York City Sales Tax Asset Receivable Corporation, New York, Dedicated Revenue Bonds, Local Government Assistance Corporation, Series 2004A: 5.000%, 10/15/25 – NPFG Insured 10/14 at 100.00 AAA 5.000%, 10/15/26 – NPFG Insured 10/14 at 100.00 AAA 5.000%, 10/15/29 – AMBAC Insured 10/14 at 100.00 AAA New York City Transitional Finance Authority, New York, Building Aid Revenue Bonds, Fiscal 1/17 at 100.00 AA– Series 2007S-2, 5.000%, 1/15/28 – FGIC Insured New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal 2/13 at 100.00 AAA Series 2003E, 5.000%, 2/01/23 – FGIC Insured New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal 11/17 at 100.00 AAA Series 2007C-1, 5.000%, 11/01/27 New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Tender 5/19 at 100.00 AAA Option Bond Trust 3545, 13.913%, 5/01/32 (IF) New York State Environmental Facilities Corporation, State Personal Income Tax Revenue Bonds, 12/17 at 100.00 AAA Series 2008A, 5.000%, 12/15/26 (UB) New York State Thruway Authority, Highway and Bridge Trust Fund Bonds, Second General, Series 4/14 at 100.00 AA 2004A, 5.000%, 4/01/21 – NPFG Insured New York State Thruway Authority, Highway and Bridge Trust Fund Bonds, Series 2007, 10/17 at 100.00 AA 5.000%, 4/01/27 New York State Thruway Authority, Highway and Bridge Trust Fund Bonds, Series 2005B, 5.500%, No Opt. Call AA 4/01/20 – AMBAC Insured (UB) New York State Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed and State Contingency Contract-Backed Bonds, Series 2003A-1: 5.250%, 6/01/20 – AMBAC Insured 6/13 at 100.00 AA– 5.250%, 6/01/21 – AMBAC Insured 6/13 at 100.00 AA– New York State Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed and 6/13 at 100.00 AA– State Contingency Contract-Backed Bonds, Series 2003B-1C, 5.500%, 6/01/21 New York State Urban Development Corporation, State Personal Income Tax Revenue Bonds, Tender 3/17 at 100.00 AAA Option Bond Trust 09-6W, 13.676%, 3/15/37 (IF) (4) Total Tax Obligation/Limited Transportation – 3.0% Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2003A, No Opt. Call A 5.000%, 11/15/15 – FGIC Insured New York Liberty Development Corporation, Liberty Revenue Bonds, 4 World Trade Center Project, 11/21 at 100.00 A+ Series 2011, 5.000%, 11/15/44 New York State Thruway Authority, General Revenue Bonds, Series 2005G, 5.000%, 1/01/30 – 7/15 at 100.00 AA– AGM Insured Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Fortieth 6/15 at 101.00 Aa2 Series 2005, 5.000%, 12/01/31 – SYNCORA GTY Insured Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Forty 8/17 at 100.00 Aa2 Eighth Series 2008, Trust 2920, 17.424%, 8/15/32 – AGM Insured (IF) Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal LLC Project, Eighth Series 2010: 6.500%, 12/01/28 12/15 at 100.00 BBB– 6.000%, 12/01/36 12/20 at 100.00 BBB– Total Transportation U.S. Guaranteed – 2.9% (5) Dormitory Authority of the State of New York, Judicial Facilities Lease Revenue Bonds, Suffolk No Opt. Call Aaa County Issue, Series 1986, 7.375%, 7/01/16 (ETM) New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Staten 7/12 at 101.00 Baa3 (5) Island University Hospital, Series 2002C, 6.450%, 7/01/32 (Pre-refunded 7/01/12) New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal 2/13 at 100.00 Aaa Series 2003E, 5.000%, 2/01/23 (Pre-refunded 2/01/13) – FGIC Insured Total U.S. Guaranteed Utilities – 3.1% Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2006A: 5.000%, 12/01/23 – FGIC Insured 6/16 at 100.00 A– 5.000%, 12/01/25 – FGIC Insured 6/16 at 100.00 A– Long Island Power Authority, New York, Electric System Revenue Bonds, Series 2011A, 5/21 at 100.00 A– 5.000%, 5/01/38 Niagara County Industrial Development Agency, New York, Solid Waste Disposal Facility Revenue 5/12 at 101.00 Baa2 Bonds, American Ref-Fuel Company of Niagara LP, Series 2001A, 5.450%, 11/15/26 (Mandatory put 11/15/12) (Alternative Minimum Tax) Total Utilities Water and Sewer – 6.0% New York City Municipal Water Finance Authority, New York, Water and Sewerage System Revenue 6/18 at 100.00 AA+ Bonds, Tender Option Bond Trust 3484, 18.005%, 6/15/32 (IF) New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue Bonds, New York City Municipal Water Finance Authority Loan, Series 2002B: 5.250%, 6/15/19 6/12 at 100.00 AAA 5.000%, 6/15/27 6/12 at 100.00 AAA Total Water and Sewer $ 52,435 Total Investments (cost $52,555,242) – 97.2% Floating Rate Obligations – (1.8)% Other Assets Less Liabilities – 4.6% Net Assets – 100% $ 56,704,817 Fair Value Measurements Fair value is defined as the price that the Fund would receive upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of December 31, 2011: Level 1 Level 2 Level 3 Total Investments: Municipal Bonds $
